                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


JAMES JOHNSON, #R43615,                          )
                                                 )
               Plaintiff,                        )
                                                 )
vs.                                              )          Case No. 18ícv–1374íNJR
                                                 )
JOHN BALDWIN,                                    )
WARDEN RANDY PFISTER,                            )
JACQUELINE LASHBROOK,                            )
MEDICAL DIRECTOR SIDDIQUI,                       )
SUSAN HAWKINS,                                   )
REEVA ENGELAGE,                                  )
MAJOR CHAD HASSELMEYER,                          )
LIEUTENANT WITTHOFT,                             )
SERGEANT LINDENBERG,                             )
SERGEANT JONES,                                  )
KYLE A. BRUMLEVE,                                )
WESLEY N. ENGELAGE,                              )
JOHN MCCALEB,                                    )
GUARD GRIFFIN,                                   )
GUARD DUDINSKI,                                  )
GUARD DULAINEY,                                  )
JOHN DOE 1 and 2,                                )
JOHN DOE TACT TEAM 1-4, and                      )
MAJOR CARTER,                                    )
                                                 )
               Defendants.                       )

                             MEMORANDUM AND ORDER

ROSENSTENGEL, District Judge:

       Plaintiff James Johnson, an inmate in Menard Correctional Center (“Menard”), brings

this action pursuant to 42 U.S.C. § 1983 for alleged deprivations of his constitutional rights. In

his First Amended Complaint, Plaintiff claims the Defendants violated his rights to practice his

religion and to be free from cruel and unusual punishment in various ways. (Doc. 19).

       This case is now before the Court for a preliminary review of the First Amended


                                                1
Complaint pursuant to 28 U.S.C. § 1915A. Under § 1915A, the Court is required to screen

prisoner complaints to filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion

of a complaint that is frivolous, malicious, fails to state a claim upon which relief may be

granted, or asks for money damages from a defendant who is immune from such relief, must be

dismissed. 28 U.S.C. § 1915A(b).

       As a part of screening, the Court is allowed to sever unrelated claims against different

defendants into separate lawsuits. See George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). In

George, the Seventh Circuit emphasized that the practice of severance is important. Id. The

Seventh Circuit has also recently warned district courts not to allow inmates “to flout the rules

for joining claims and defendants, see FED. R. CIV. P. 18, 20, or to circumvent the Prison

Litigation Reform Act’s fee requirements by combining multiple lawsuits into a single

complaint.” Owens v. Godinez, 860 F.3d 434, 436 (7th Cir. 2017); see also Wheeler v. Talbot,

695 F. App’x 151 (7th Cir. 2017) (district court should have severed improperly joined claims or

dismissed one of them). Unrelated claims will therefore be severed from this case.

                                The First Amended Complaint

       In his First Amended Complaint (Doc. 19), Plaintiff makes the following claims:

Defendant Pfister, the Warden at Stateville Correctional Center, violated Plaintiff’s right to

practice his religion and his right to be free from cruel and unusual punishment by transferring

him to Menard. (Doc. 19, p. 16).

       Defendant Baldwin’s prison grooming policies violate Plaintiff’s right to religious liberty

and are discriminatory against black inmates, who are the target of the policy given the

prevalence of the banned hairstyle in their cultures and religions, such as Rastafarianism.

(Doc 19, pp. 16-17). Defendants Carter and Witthoft violated Plaintiff’s right to religious liberty



                                                2
by arranging for his hair to be cut on June 26, 2017, despite his protests that he could not cut it

per his religion. (Doc. 19, pp. 11, 17).

       Defendant Lashbrook attempted to prevent Plaintiff from filing lawsuits and other

complaints by directing correctional officers to abuse him in various ways. (Doc. 19, p. 17).

Various combinations of Defendants Carter, Dudinski, Lindenberg, Witthoft, Hasselmeyer,

Jones, Brumleve, McCaleb, W. Engelage, John Doe 1 and 2, and John Doe Tact Team 1 through

4 subjected Plaintiff to excessive force or otherwise failed to intervene to protect Plaintiff from

excessive force on June 22, 23, and 26, 2017 and July 28, 2017. (Doc. 19, pp. 8-9, 11, 13).

       McCaleb and Dudinski urinated on Plaintiff’s food tray and spit in his face, respectively,

on July 3, 2017. (Doc. 19, p. 12). Lindenberg, Dulainey, Dudinski, Brumleve, McCaleb,

W. Engelage, Hasselmeyer, Carter, and Griffin deprived Plaintiff of meals and running water,

forced him to sleep nude on his cell floor without bedding, and unplugged his fan in the middle

of summer, among other things. (Doc. 19, pp. 9-10, 13, 17-21).

       Defendants Siddiqui and Nurse Susan (presumably Susan Hawkins) were deliberately

indifferent to Plaintiff’s injuries from the attacks when they ignored them on June 26, 2017, and

R. Engelage similarly refused to treat Plaintiff’s injuries on an unspecified date. (Doc. 19, pp. 11,

14, 21). Up until at least September 20, 2018, Plaintiff continued to suffer from hearing

problems, and his wrist hurts daily as a result of the aforementioned assaults. (Doc. 19-2, p. 2).

       On August 16, 2018, Witthoft told Plaintiff that if he grows his hair out again, he would

put him in segregation and cut it. Id. On August 31, 2018, Carter told Plaintiff to cut his hair

soon or face segregation, a beating, and a haircut. (Doc. 19-2, p. 1). Plaintiff’s hair is growing,

and he believes these Defendants will make good on their threats soon. (Doc. 19-2, p. 2).

       Plaintiff requests declaratory, monetary, and injunctive relief. (Doc. 19, pp. 21-22). He



                                                 3
also has filed a separate Motion for a Preliminary Injunction and Temporary Restraining Order

seeking a transfer to another correctional facility. (Doc. 21).

                                             Discussion

       Based on the allegations of the Complaint, the Court finds it convenient to divide the pro

se action into 16 counts. The parties and the Court will use these designations in all future

pleadings and orders, unless otherwise directed by a judicial officer of this Court. The

designation of these counts does not constitute an opinion regarding their merit.

       Count 1 –       Baldwin’s grooming policy that required Plaintiff to cut his hair in
                       contravention of his religious beliefs violates Plaintiff’s rights under the
                       First Amendment.

       Count 2 –       Baldwin’s grooming policy that required Plaintiff to cut his hair in
                       contravention of his religious beliefs violates Plaintiff’s rights under the
                       Religious Land Use and Institutionalized Persons Act (“RLUIPA”).

       Count 3 –       Baldwin’s grooming policy that required Plaintiff to cut his hair violates
                       Plaintiff’s equal protection rights under the Fourteenth Amendment
                       because it discriminates against black inmates whose religions and
                       cultures often utilize hairstyles that violate the policy.

       Count 4 –       Carter and Witthoft violated Plaintiff’s rights under the First Amendment
                       by arranging for his hair to be cut on June 26, 2017 despite his protests
                       that cutting it would go against his religion.

       Count 5 –       Lashbrook attempted to discourage Plaintiff from complaining about his
                       treatment at Menard by threatening him with further abuse at the hands of
                       corrections officers, in violation of the First Amendment.

       Count 6 –       Lashbrook directed corrections officers to subject Plaintiff to
                       unconstitutional conditions of confinement and excessive force, in
                       violation of the Eighth Amendment.

       Count 7 –       McCaleb, W. Engelage, Brumleve, Lindenberg, Jones, and John Does 1
                       and 2 subjected Plaintiff to excessive force on June 22, 2017 by beating
                       him, in violation of the Eighth Amendment.

       Count 8 –       Hasselmeyer, Dudinski, and John Doe Tact Team 1, 2, 3, and 4 subjected
                       Plaintiff to excessive force on June 23, 2017 by beating him or directing
                       others to beat him, in violation of the Eighth Amendment.

                                                  4
       Count 9 –     Witthoft and Dudinski subjected Plaintiff to excessive force on June 26,
                     2017 by beating him or failing to intervene in his beating, in violation of
                     the Eighth Amendment.

       Count 10 –    Witthoft subjected Plaintiff to excessive force on June 26, 2017 by
                     sticking him with a needle multiple times, in violation of the Eighth
                     Amendment.

       Count 11 –    Lindenberg, Dulainey, Dudinski, Brumleve, McCaleb, W. Engelage, and
                     Griffin subjected Plaintiff to unconstitutional conditions of confinement
                     by depriving him of meals and running water, forcing him to sleep nude
                     on his cell floor without bedding, and unplugging his fan in the middle of
                     summer, among other things, in violation of the Eighth Amendment.

       Count 12 –    McCaleb and Dudinski subjected Plaintiff to cruel and unusual
                     punishment on July 3, 2017 by urinating on his food and spitting in his
                     face, in violation of the Eighth Amendment.

       Count 13 –    Siddiqui, Hawkins, and R. Engelage were deliberately indifferent to the
                     injuries Plaintiff sustained in the June attacks, in violation of the Eighth
                     Amendment.

       Count 14 –    Defendants intentionally inflicted emotional distress upon Plaintiff from at
                     least June 22, 2017 to July 3, 2017, in violation of Illinois law and as
                     described in Counts 1-13 herein.

       Count 15 –    Brumleve subjected Plaintiff to excessive force on July 28, 2017 by
                     slapping him and kneeing him while he was cuffed, in violation of the
                     Eighth Amendment.

       Count 16 –    Brumleve intentionally inflicted emotion distress upon Plaintiff on July
                     28, 2017 by verbally abusing him and slapping him and kneeing him while
                     he was cuffed, in violation of Illinois law.

       As discussed in more detail below, Counts 1 through 14 will be allowed to proceed past

threshold, and Counts 15 and 16 will be severed from this action. Any other intended claim that

is not recognized by the Court herein is considered dismissed without prejudice as inadequately

pleaded under the Twombly pleading standard.

                    Counts 1, 2, and 4 – First Amendment and RLUIPA

       Under the First Amendment, prisoners “retain the right to practice their religion to the



                                               5
extent that such practice is compatible with the legitimate penological demands of the state.” Al-

Alamin v. Gramley, 926 F.2d 680, 686 (7th Cir. 1991). RLUIPA similarly prohibits prisons

receiving federal funds from imposing a substantial burden on an inmate’s religious exercise

unless that burden: (1) is in furtherance of a compelling governmental interest; and (2) is the

least restrictive means of furthering that compelling governmental interest.” 42 U.S.C. § 2000cc–

1(a)(1)–(2).

       At this early stage, Plaintiff has stated a First Amendment right to practice claim against

Baldwin, Carter, and Witthoft for requiring his hair to be cut in violation of his religious beliefs.

Because RLUIPA does not allow for money damages against prison officials in their individual

capacity, to the extent Plaintiff seeks to bring a RLUIPA claim against Carter and Witthoft, it is

considered dismissed. Nelson v. Miller, 570 F.3d 868, 886–89 (7th Cir. 2009). For these reasons,

Count 1 will proceed against Baldwin, Count 2 will proceed against Baldwin in his official

capacity only, and Count 4 will proceed against Carter and Witthoft.

                                   Count 3 – Equal Protection

       To state an equal protection claim based on race, Plaintiff must establish that a state actor

has purposely treated him differently than persons of a different race. See DeWalt v. Carter, 224

F.3d 607, 618 (7th Cir. 2000). Plaintiff has stated a claim under this standard against Baldwin,

whose grooming policy allegedly targets black inmates. Count 3 will proceed against him.

                                    Count 5 – Prior Restraint

       “Threatening penalties for future speech goes by the name ‘prior restraint,’ and a prior

restraint is the quintessential first-amendment violation.” Fairley v. Andrews, 578 F.3d 518, 525

(7th Cir. 2009) (the First Amendment protects “speakers from threats of punishment that are

designed to discourage future speech.”). Plaintiff has stated a First Amendment prior restraint



                                                 6
claim under this standard. Count 5 will therefore proceed against Lashbrook.

                      Counts 6 and 12 – Cruel and Unusual Punishment

       “The Eighth Amendment protects against ‘calculated harassment unrelated to prison

needs.’” King v. McCarty, 781 F.3d 889, 897 (7th Cir. 2015) (citing Hudson v. Palmer, 468 U.S.

517, 530 (1984)). Thus, Plaintiff’s claims that McCaleb and Dudinski urinated on his food and

spit in his face, and Lashbrook orchestrated abuse at the hands of corrections officers, state

cognizable cruel and unusual punishment claims. Counts 6 and 12 will therefore proceed.

                            Counts 7, 8, 9, and 10 – Excessive Force

       The intentional use of excessive force by prison guards against an inmate without

penological justification constitutes cruel and unusual punishment in violation of the Eighth

Amendment and is actionable under § 1983. See Wilkins v. Gaddy, 559 U.S. 34 (2010).

Similarly, officials “who have a realistic opportunity to step forward and prevent a fellow officer

from violating a plaintiff’s rights through the use of excessive force but fail to do so” may be

held liable under § 1983. Miller v. Smith, 220 F.3d 491, 495 (7th Cir. 2000)).

       Plaintiff has stated a claim under this standard based on the alleged aggressive acts

directed toward Plaintiff on June 22, 23, and 26, 2017 against each of the defendants associated

with them, for either carrying them out, condoning them, or directing them. Counts 7, 8, 9, and

10 will therefore proceed past threshold.

                             Count 11 – Conditions of Confinement

       To prevail on an Eighth Amendment claim based on inadequate prison conditions,

Plaintiff must show that (1) the conditions in the prison were objectively “sufficiently serious so

that a prison official's act or omission results in the denial of the minimal civilized measure of

life's necessities,” and (2) prison officials acted with deliberate indifference to those conditions.



                                                 7
Townsend v. Fuchs, 522 F.3d 765, 773 (7th Cir. 2008) (internal citations omitted). “Some

conditions of confinement may establish an Eighth Amendment violation in combination when

each alone would not do so.” Gillis v. Litscher, 468 F.3d 488, 493 (7th Cir. 2006).

       Plaintiff’s allegations that Lindenberg, Dulainey, Dudinski, Brumleve, McCaleb, W.

Engelage, and Griffin deprived him of meals and running water, forced him to sleep nude on his

cell floor without bedding, and unplugged his fan though he was without adequate ventilation,

among other things, state a conditions of confinement claim upon which relief may be granted

against them. Ramos v. Lamm, 639 F.2d 559, 568 (10th Cir. 1981) (“A state must provide ...

reasonably adequate ventilation, sanitation, bedding, hygienic materials, and utilities (i.e., hot

and cold water, light, heat, plumbing)”). Count 11 will therefore proceed.

                    Count 13 – Deliberate Indifference to Medical Needs

       The Supreme Court has recognized that “deliberate indifference to serious medical needs

of prisoners” may constitute cruel and unusual punishment. Estelle v. Gamble, 429 U.S. 97, 104

(1976). To state a claim, a prisoner must show that: (1) he suffered from an objectively serious

medical need; and (2) state officials acted with deliberate indifference to the prisoner’s medical

need, which is a subjective standard. Farmer v. Brennan, 511 U.S. 825, 834 (1994).

       Plaintiff has stated a claim under this standard based on his allegations that Siddiqui,

Hawkins, and R. Engelage ignored the injuries he sustained in the late June assaults, from which

he continues to suffer. Count 13 will therefore proceed against them.

               Count 14 – Illinois Intentional Infliction of Emotional Distress

       Under Illinois law, the tort of intentional infliction of emotional distress covers acts that

are truly “outrageous,” that is, an “‘unwarranted intrusion . . . calculated to cause severe

emotional distress to a person of ordinary sensibilities.’” Knierim v. Izzo, 174 N.E.2d 157, 164



                                                8
(Ill. 1961) (quoting Slocum v. Food Fair Stores of Fla., 100 So. 2d 396 (Fla. 1958)). Given the

allegations, the Court cannot say that Plaintiff has not stated a claim under this standard against

the Defendants for Counts 1 through 13. Count 14 will therefore proceed against them.

                                              Severance

       Though the Northern District of Illinois dismissed Plaintiff’s claims against Pfister prior

to transferring this case to this District, the dismissal does not appear to have been with

prejudice. (Doc. 10, p. 2). Plaintiff has once again attempted to bring various claims against

Pfister in his First Amended Complaint. Because such claims do not belong in this action, they

will be severed. Plaintiff’s claims against Brumleve related to an isolated incident of excessive

force on July 28, 2017 also appear to be unrelated to Counts 1 through 14, which largely took

place from June 22, 2017 to July 3, 2017. Thus, consistent with George and Federal Rules of

Civil Procedure 18 and 20, the Court shall sever all claims related to Pfister into a new action

against him, and Counts 15 and 16 into a separate action against Brumleve. New cases with

newly-assigned case numbers will be opened. A separate merits review shall be conducted in

both severed cases after they are opened and assigned to a judge.

                                          Pending Motions

       Plaintiff’s Motion for Appointment of Counsel (Doc. 20) is DENIED without prejudice.

Plaintiff claims he has been precluded from seeking out counsel for himself. (Doc. 20). However,

the Court concludes that given his effective recitation of the facts and claims, Plaintiff appears

competent to litigate his case on his own at this time. Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir.

2007). Plaintiff may choose to re-file the motion at a later stage in the litigation.

       As to Plaintiff’s Motion for Preliminary Injunction and Temporary Restraining Order

(Doc. 21), Plaintiff’s request for a preliminary injunction shall PROCEED past threshold and



                                                   9
receive further review. To the extent Plaintiff requests a temporary restraining order, however,

the Motion is DENIED. In order to obtain a temporary restraining order or a preliminary

injunction under Rule 65, Plaintiff must demonstrate that: (1) his underlying case has some

likelihood of success on the merits; (2) no adequate remedy at law exists, and; (3) Plaintiff will

suffer irreparable harm without the injunction. Woods v. Buss, 496 F.3d 620, 622 (7th Cir. 2007).

If those three factors are shown, the district court must then balance the harm to each party and

to the public interest from granting or denying the injunction. Id.

       In his Motion, Plaintiff refers to the abuses alleged in the First Amended Complaint and

notes that he is now being threatened with segregation, assault, and a haircut. (Doc. 21). Plaintiff

requests a transfer from Menard. Id. While the Court believes these allegations merit expedited

review of the Motion, ordering a prison transfer is a remedy that drastically interferes with prison

administration. See Sandin v. Conner, 515 U.S. 472, 482 (1995); Rizzo v. Goode, 423 U.S. 362,

379 (1976). Thus, the Court will not grant the Motion before Defendants can be heard.

                                  Identification of Unknown Defendants

       Plaintiff shall be allowed to proceed with Counts 7, 8, and 14 against Defendants John

Doe 1 and 2 and John Doe Tact Team 1, 2, 3, and 4. However, these defendants must be

identified with particularity before service can be made on them. Warden Lashbrook will be

responsible for responding to discovery aimed at identifying these defendants. Once their names

are discovered, Plaintiff shall file a motion for substitution.

                                             Disposition

       IT IS HEREBY ORDERED that COUNTS 15 and 16 are SEVERED into a new case

against KYLE A. BRUMLEVE and all claims related to Pfister and/or constitutional violations

that allegedly occurred at Stateville Correctional Center are SEVERED into a new case against



                                                  10
PFISTER. The newly severed cases shall be subject to screening pursuant to 28 U.S.C. § 1915A

after the new case numbers and judge assignments are made. In the new cases, the Clerk is

DIRECTED to file the following documents:

   x   This Memorandum and Order;
   x   The First Amended Complaint (Doc. 19)
   x   Plaintiff’s Motion for Leave to Proceed in forma pauperis (Doc. 3); and
   x   Plaintiff’s Trust Fund Statement (Doc. 15).

       No service shall be ordered in the severed cases until the § 1915A review is completed.

       IT IS FURTHER ORDERED that PFISTER is DISMISSED from this action with

prejudice for the reasons above.

       IT IS FURTHER ORDERED that COUNTS 1, 2, and 3 will PROCEED against

BALDWIN, though COUNT 2 will proceed against him in his official capacity only.

       COUNT 4 will PROCEED against CARTER and WITTHOFT.

       COUNT 5 and 6 will PROCEED against LASHBROOK.

       COUNT 7 will PROCEED against MCCALEB, W. ENGELAGE, BRUMLEVE,

LINDENBERG, JONES, and JOHN DOES 1 and 2.

       COUNT 8 will PROCEED against HASSELMEYER, DUDINSKI, and JOHN DOE

TACT TEAM 1, 2, 3, and 4.

       COUNT 9 will PROCEED against WITTHOFT and DUDINSKI.

       COUNT 10 will PROCEED against WITTHOFT.

       COUNT 11 will PROCEED against LINDENBERG, DULAINEY, DUDINSKI,

BRUMLEVE, MCCALEB, W. ENGELAGE, and GRIFFIN.

       COUNT 12 will PROCEED against DUDINSKI and MCCALEB.

       COUNT 13 will PROCEED against SIDDIQUI, HAWKINS, and R. ENGELAGE.

       COUNT 14 will PROCEED against BALDWIN, CARTER, WITTHOFT,

                                              11
LASHBROOK, MCCALEB, W. ENGELAGE, BRUMLEVE, LINDENBERG, JONES,

JOHN DOES 1 and 2, HASSELMEYER, DUDINSKI, JOHN DOE TACT TEAM 1, 2, 3,

and 4, DULAINEY, GRIFFIN, SIDDIQUI, HAWKINS, and R. ENGELAGE and is

DISMISSED against PFISTER.

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Preliminary Injunction and

Temporary Restraining Order (Doc. 21) is DENIED to the extent Plaintiff seeks a temporary

restraining order. Plaintiff’s Motion (Doc. 21) remains PENDING for consideration of his

request for a preliminary injunction. Plaintiff is ORDERED to advise the Court in writing,

immediately, if his hair has already been or is cut while this action is pending. If his hair is cut,

he may seek leave to amend his First Amended Complaint to include a claim based thereon.

       IT IS FURTHER ORDERED that the Clerk of Court shall take appropriate steps in

coordination with the United States Marshals Service, to effect formal, PERSONAL SERVICE

of summons, the First Amended Complaint (Doc. 19), Motion for Preliminary Injunction and

Temporary Restraining Order (Doc. 21), and this Order upon each remaining Defendant at his or

her work address, as provided by Plaintiff. The Court will not require Defendants to pay the full

costs of formal service, as the Court is ordering personal service to expedite the resolution of

Plaintiff’s Motion for a Preliminary Injunction.

       The United States Marshals Service is APPOINTED pursuant to Federal Rule of Civil

Procedure 4(e) to effect service. The Clerk is DIRECTED to complete, on Plaintiff’s behalf, a

summons and form USM-285 for service of process on Defendants BALDWIN, CARTER,

WITTHOFT,          LASHBROOK,           MCCALEB,          W.     ENGELAGE,           BRUMLEVE,

LINDENBERG, JONES, JOHN DOES 1 and 2 (once identified), HASSELMEYER,

DUDINSKI, JOHN DOE TACT TEAM 1, 2, 3, and 4 (once identified), DULAINEY,



                                                   12
GRIFFIN, SIDDIQUI, HAWKINS, and R. ENGELAGE. The Clerk shall issue the completed

summons, and prepare a service packet for each Defendant consisting of: the completed

summons, the completed form USM-285, a copy of the First Amended Complaint (Doc. 19), a

copy of the Motion for Preliminary Injunction and Temporary Restraining Order (Doc. 21), and

this Memorandum and Order. The Clerk shall deliver the service packets for each Defendant to

the United States Marshals Service for personal service on each Defendant.

         Pursuant to Federal Rule of Civil Procedure 4, within 14 days of the date of this Order,

the United States Marshals Service SHALL PERSONALLY SERVE upon BALDWIN,

CARTER, WITTHOFT, LASHBROOK, MCCALEB, W. ENGELAGE, BRUMLEVE,

LINDENBERG, JONES, JOHN DOES 1 and 2 (once identified), HASSELMEYER,

DUDINSKI, JOHN DOE TACT TEAM 1, 2, 3, and 4 (once identified), DULAINEY,

GRIFFIN, SIDDIQUI, HAWKINS, and R. ENGELAGE, the service packets containing the

summons, form USM-285, a copy of the First Amended Complaint (Doc. 19), the Motion for

Preliminary Injunction and Temporary Restraining Order (Doc. 21), and this Memorandum and

Order.     LEAVING        THE      SUMMONS          WITH       THE      PRISON’S       LITIGATION

COORDINATOR IS NOT SUFFICIENT – each Defendant must be personally served. All

costs of service shall be advanced by the United States, and the Clerk shall provide all necessary

materials and copies to the United States Marshals Service.

         Service shall not be made on JOHN DOES 1 and 2 and JOHN DOE TACT TEAM 1,

2, 3, and 4 until such time as Plaintiff has identified them by name in a properly filed motion for

substitution of parties. Plaintiff is ADVISED that it is his responsibility to provide the Court

with the names and service addresses for these individuals.

         In order to assist the Court in its resolution of the motion for preliminary injunctive relief,



                                                   13
Defendants BALDWIN, CARTER, WITTHOFT, LASHBROOK, MCCALEB, W.

ENGELAGE, BRUMLEVE, LINDENBERG, JONES, JOHN DOES 1 and 2 (once

identified), HASSELMEYER, DUDINSKI, JOHN DOE TACT TEAM 1, 2, 3, and 4 (once

identified), DULAINEY, GRIFFIN, SIDDIQUI, HAWKINS, and R. ENGELAGE SHALL

FILE A RESPONSE to the motion within 14 days of the date of service of the summons.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the First

Amended Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

       This entire matter shall be REFERRED to United States Magistrate Judge Wilkerson for

disposition, pursuant to Local Rule 72.2(b)(3) and 28 U.S.C. § 636(c), if all parties consent to

such a referral.

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, regardless of

the fact that he was granted leave to proceed in forma pauperis. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the

Clerk of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than

7 days after a transfer or other change in address occurs. Failure to comply with this order will

cause a delay in the transmission of court documents and may result in dismissal of this action

for want of prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.
       DATED: October 5, 2018


                                                      ___________________________
                                                      NANCY J. ROSENSTENGEL
                                                      United States District Judge


                                                14
